UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1726


DARLENE LACKEY HALL,

                  Plaintiff - Appellant,

             v.

NORTH CAROLINA, State of; ALEXANDER COUNTY SHERIFF’S
DEPARTMENT; RICHARD TALBERT HALL; RICKY MINTON; SARA
ELIZABETH MECIMORE; WESTERN PIEDMONT COUNCIL OF GOVERNMENTS;
ALEXANDER COUNTY DEPARTMENT OF SOCIAL SERVICES; CLEDA
GRAHAM; STEVEN J. JOLLY; DEBORAH B. JOLLY; CALDWELL COUNTY
SHERIFF’S DEPARTMENT,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:07-cv-00048-RLV)


Submitted:    November 20, 2008            Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darlene Lackey Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darlene Lackey Hall appeals the district court’s order

summarily     dismissing      her   complaint     pursuant    to     28     U.S.C.

§ 1915(e)(2)(B) (2000) for failure to state a claim, for lack of

jurisdiction,    and   as     frivolous.     In    her   informal     appellate

brief, Hall failed to challenge the district court's reasons

supporting the denial of relief.            Accordingly, Hall has waived

appellate review of those issues.           See 4th Cir. R. 34(b) (“The

Court will limit its review to the issues raised in the informal

brief.”).     Accordingly, we affirm the district court's judgment.

We   dispense   with   oral    argument    because   the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2